650 S.E.2d 437 (2007)
RICHARDSON
v.
BANK OF AMERICA.
No. 240P07.
Supreme Court of North Carolina.
July 12, 2007.
John H. Culver, III, Amy Pritchard Williams, Charlotte, Walter E. Dellinger, III, Washington, DC, McGlinchey Stafford, Anthony J. Rollo, Daniel T. Plunkett, New Orleans, LA, for Bank of America, NationsCredit Financial.
John Alan Jones, G. Christopher Olson, Raleigh, for Richardson, et al.
Burley B. Mitchell, Jr., Jack L. Cozort, Eileen R. Youens, Raleigh, for N.C. Chamber.
The following order has been entered on the motion filed on the 3rd day of July 2007 by Consumer Credit Industry Association for leave to file Conditional Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 12th day of July 2007."